     Case 3:17-cv-00681-MMD-CLB Document 32 Filed 04/15/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     DERRICK LAMAR MCKNIGHT,                          Case No. 3:17-cv-00681-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                              Respondents.
10

11         Petitioner filed an unopposed motion for extension of time (fourth request). (ECF

12   No. 31.) The Court finds that good cause exists to grant the motion.

13         It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

14   No. 31) is granted. Petitioner will have up to and including July 13, 2020, to file an

15   amended petition.

16         DATED THIS 15th day of April 2020.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
